 J. PICINI FLOORING
 11 J & R Flooring, Inc. d/b/a J. Picini Flooring
1 and 
Freeman™s Carpet Service, Inc. and FCS Floo
r-ing, Inc.
  Flooring Solutions of Nevada, Inc., d/b/a FSI 
and 
In-ternational Union of Painters and Allied Trades, 
District Council 15.  
Cases 28
ŒCAŒ21229, 28
ŒCAŒ21230, 28
ŒCAŒ21231, and 28
ŒCAŒ21233
 October 22, 2010
 SUPPLEMENTAL DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 I.  INTRODUCTION
 Section 10(c) of the National Labor Relations Act a
u-thorizes the Board to issue an order requiring
 a party who 
has engaged in an unfair labor practice to ﬁtake such a
f-firmative action . . . as will effectuate the pol
icies of th[e] 
Act.ﬂ  The remedial power vested in the Board by this 
provision is a ﬁbroad, discretionary one,ﬂ 
NLRB v. J. H. 
Rutter
-Rex M
fg.,
 396 U.S. 258, 262
Œ263 (1969) (internal 
quotation mark and citation omi
tted), and has long 
been 
understood to include the authority to order respondents 
to post notices to employees co
ncerning the violations 
found by the Board, the remedies ordered, an
d the unde
r-lying rights of the employees. See 
NLRB v. Express Pu
b-lishing Co.,
 312 U.S. 426, 438 (1941).  
In exercising its 
discretion, the Board, like all administrative agencies, 
has a duty to adapt its rules and policies to the demands 
of changing circum
stances.  See, e.g., 
NLRB v. J. 
Weingarten
, 420 U.S. 251, 266 (1975) (ﬁThe responsibi
l-ity to adapt the Act to changing patterns of industrial life 

is e
ntrusted to the Board
.ﬂ).  
 In this case, we consider whether employers and u
n-ions that are found to have
 violated the Act should be 
required to distribute remedial notices electronically, 
such as by email and/or posting on an intranet or the i
n-ternet, in addition to the traditional posting of a paper 
notice on a bulletin board.  We find that given the i
n-crea
sing prevalence of electronic communications at and 
away from the workplace, respondents in Board cases 
should be required to distribute remedial notices ele
c-tronically when that is a customary means of commun
i-cating with employees or members
.  We modify t
he 
Board™s current notice
-posting language, which requires 
posting in all places where notices to employees or 
1 On January 4, 2008, the Board granted the Charging Party U
nion™s 
motion to sever Case 28
ŒCAŒ21226, i
nvolving Respondent 
Custom 
Floors, Inc.
, from this pr
oceeding and to remand it to the Regional 
Director to di
smiss the complaint in that case purs
uant to a non
-Board 
settlement.  The caption has been modified accordingly.
 members are customarily posted, to e
xpressly encompass 
electronic communication formats.    
 II.  BACKGROUND
 On May 14, 2010, the Board issued a 
notice and inv
i-tation to file briefs to the parties and interested amici in 
this and two other cases, 
Stevens Creek Chrysler Jeep 

Dodge, Inc.
, Case
 20ŒCAŒ33367 et al., and 
Arkema, Inc.
, Case 16
ŒRDŒ1583.  The notice r
equested that the parties 
address 
whethe
r Board ordered remedial notices should 
be posted electronically and, if so, what legal standard 
should apply and at what stage of the proceeding any 

necessary factual showing should be required.
2  Briefs in 
response to the Board™s invitation were filed by
 the Ge
n-eral Counsel; Respo
ndent FSI, Inc.; Respondent Arkema, 
Inc.; the Charging Parties in 
Stevens Creek Chrysler Jeep 
Dodge 
(Machinists District Lodge 190, Machinists A
u-tomotive Local 1101, and International Association of 
Machi
nists and Aerospace Worke
rs, AFL
ŒCIO) together 
with the Charging Party in the instant case, International 
Union of Painters and Allied Trades, District Council 15; 
and amici AFL
ŒCIO, Service Employees Intern
ational 
Union (SEIU), National Right to Work Foundation, 
Chamber of Commer
ce of the United States (joined by 
Respondent J & R Flooring, Inc.), Bodman LLP, and 
Texas Associ
ation of Business.
3 III. POSITION OF THE PART
IES AND AMICI
 The General Counsel, the 
Charging Parties, and amici 
AFL
ŒCIO 
and SEIU make the following arg
uments. 
 In 
light of the increasing reliance on electronic communic
a-tion in the workplace, the Board should amend its stan
d-ard notice posting provision, which r
equires posting of 
remedial notices in all places where notices to employees 
or members are customarily 
posted, to make clear that it 
encompasses posting through email and other electronic 
formats, where the respondent customarily commun
i-cates with employees or members by those means.   Any 
2 On September 5, 2007, Administrative Law Judge Lana H. Parke 
issued her decision in the above entitled pr
oceeding.  The Charging 
Party filed exceptions and a supporting brief, an
d the R
espondents filed 
answering briefs.  The Charging Party excepted to, inter alia,
 the 
judge™s failure to order electronic posting of a remedial notice to e
m-ployees.  On August 26, 2010, the Board issued a dec
ision and order 
affirming in part and rever
sing in part the judge™s findings, and seve
r-ing the ele
ctronic notice posting issue for decision at a later date.  355 
NLRB 606 (2010).
 3 By order dated June 17, 2010, the Board invited responsive brie
f-ing from the parties.  Respondent Arkema and Charging 
Parties M
a-chinists District Lodge 190, Machinists Automotive Local 1101, Inte
r-national Ass
ociation of Machinists and Aerospace Workers, AFL
ŒCIO, 
and International Union of Painters and Allied Trades, District Council 
15, filed responsive briefs.
 Amicus Tex
as Business Association has requested oral argument. 
The request is denied as the r
ecord and briefs adequately present the 
issues and the p
ositions of the parties and amici.
 356 NLRB No. 9
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 12 issues as to whether electronic notice and which type of 
electronic 
notice is appropriate in a particular case should 
be resolved in compliance proceedings, in the same 
manner that i
ssues regarding the number or location of 
paper postings are currently resolved.  Further, in dete
r-mining whether electronic pos
ting is approp
riate, the 
relevant inquiry should be whether the respondent cu
s-
tomarily disseminates information to employees or 

members through electronic means.
4   Respondent FSI, Respondent Arkema, and amici 
Chamber of Commerce (joined by Respondent J & R 
Flooring), T
exas Business Association, and Bodman 
LLP, argue that electronic posting of remedial notices is 
an extraordinary remedy that should be compelled only 
in cases involving egregious unfair labor practices or 
recidivist violators of the Act.  They further argu
e that 
the General Counsel should bear the burden of establis
h-ing that electronic posting is warranted, and that any ne
c-essary factual showing should be made during the unfair 
labor practice hearing.  The Respo
ndents and supporting 
amici also contend that 
any change in the Board™s stan
d-ard notice posting remedy should be applied equally to 

respondent unions and respondent employers.
5   IV.  ANALYSIS
 A.
 The requirement that respondents post a notice infor
m-ing employees of their rights under the Act, the viol
a-tions found by the Board, the respondent™s unde
rtaking 
to cease and desist from such unlawful conduct in the 
future, and the affirmative action to be taken by the r
e-spondent to redress the violations has been an essential 

element of the Board™s remedies f
or unfair labor practi
c-es since the earliest cases under the Act.  See, e.g., 
Pen
n-sylvania Greyhound Lines, Inc.,
 1 NLRB 1, 52 (1935), 
4 Amicus AFL
ŒCIO argues that the Board should go further and r
e-quire that notices 
routinely be distributed to individual employees, read 
aloud, and translated into languages other than English at the request of 
a charging party or the General Counsel.   These matters are beyond the 
scope of the issues on which briefing was invited.  Acc
ordingly, we do 
not address them in this case.
 5 Respondent J & R Flooring also argues that the Board should di
s-regard the Union™s request for electronic pos
ting in this case because: 
(1) the Union presented no argument in support of its e
xception; and (2)
 the Union waived its request for electronic posting by raising it for the 
first time in its exceptions to the Board.  We find no merit in these 
arguments.  It is well settled that the Board has the authority to consider 
remedial issues sua sponte.  
Sacram
ento Recycling & Transfer St
ation
, 345 NLRB 564, 564 fn. 3 (2005) (citing
 Indian Hills Care Center
, 321 
NLRB 144, 144 fn. 3 (1996)).
 Amicus National Right to Work Foundation takes no position on 
whether the Board should require electronic posting.  However
, it 
agrees with the Respo
ndents and supporting amici that any change in 
the Board™s policy concerning the posting of remedial n
otices should 
apply equally to respondent unions and e
mployers.  
 enf. denied in relevant part 91
 F.2d 178 (3d Cir. 1937), 
revd.
 303 U.S. 261 (1938).  Remedial notices serve a 
number of i
mportant fun
ctions in advancing the Board™s 
mission of enforcing employee rights and pr
eventing 
unfair labor practices.  They help to counteract the effect 
of unfair labor practices on employees by 
informing 
them of their rights under the Act and the Board
™s role in 
protecting the free exercise of those rights.  They inform 
employees of steps to be taken by the respondent to re
m-edy its violations of the Act 
and provide assurances that 

future violations will not occur.  See generally 
Teamsters 

Local 115 v. N
LRB
, 640 F.2d 392, 399
Œ401 (D.C. Cir. 
1981).  See also
 NLRB v. Falk Corp
., 308 U.S. 453, 462 
(1940) (purpose of remedial notice is to convey to e
m-ployees information about their rights and the e
mployer™s 
obligation not to interfere with those rights); 
Chet
 Monez 
Ford
, 241 NLRB 349, 351 (1979), enfd. mem. 624 F.2d 
193 (9th Cir. 1980) (notices are ﬁa means of dispelling 

and dissipating the unwholesome effects of a respon
d-ent™s unfair labor pra
cticesﬂ).  They also serve to deter 
future violations.  See 
Hoffman
 Plastic Compounds, Inc. 
v. NLRB,
 535 U.S. 137, 152 (2002) (the requirement to 
ﬁconspicuously post a n
otice to employees setting forth 
their rights under the NLRA and detailing its prior unfair 
practicesﬂ is a ﬁsignificant sanctionﬂ). In order to achieve 
these remedial goals, notices must be adequately co
m-municated to the employees or members affected by the 

unfair labor practices found.  The Board™s standard n
o-tice posting prov
ision therefore requires respondents to 
post 
a remedial notice for a period of 6
0 days ﬁin co
n-spicuous places including all places where notices to 
employees [members] are cu
stomarily posted.ﬂ
6  This 
provision has traditionally been applied to require pos
t-ing of paper copies at fixed loc
ations, usually on bulletin 
boards as well as at
 time clocks, department entrances, 
meeting hall e
ntrances, and dues payment windows.  See 
NLRB Casehandling Manual, Part III (Compliance Pr
o-ceedings), Section 10518.2.
 The ubiquity of paper notices and wall mounted bull
e-tin boards, however, has gone the w
ay of the tel
ephone 
message pad and the interoffice envelope.  While these 
traditional means of communication remain in use, 
email, postings on internal and external websites, and 
other electronic communication tools are overtaking, if 
they have not alread
y overtaken, bulletin boards as the 
primary means of communicating a un
iform message to 
employees and union members. Electronic communic
a-6 Where the respondent is a union, the Board requires posting 
ﬁwhere notices to employees 
and members 
are customarily posted.ﬂ 
See 
Ope
rating Engineers Local 150, 
352 NLRB 360, 361 (2008) (emphasis 
added).
                                                                                                                        J. PICINI FLOORING
 13 tions are now the norm in many workplaces,
7 and it is 
reasonable to expect that the number of employers co
m-municating w
ith their employees through electronic 
methods will continue to increase.
8  Indeed, the Board 
and most other government agencies routinely and som
e-times exclusively rely on electronic posting or email to 
communicate information to their employees.  In shor
t, 
ﬁ[t]oday™s workplace is becoming increasingly electro
n-ic.ﬂ
9 Given the increasing reliance on electronic commun
i-cation and the attendant decrease in the prom
inence of 
paper notices and physical bulletin boards, the co
ntinuing 
efficacy of the Board™s reme
dial notice is in jeopardy.  
Notices posted on traditional bulletin boards may be i
n-adequate to reach employees and members who are a
c-customed to receiving important inform
ation from their 
employer or union electronically and are not accu
stomed 
to looking 
for such information on a traditional bulletin 
board.  Furthermore, the growth of telecommuting and 
the decentralization of wor
kspaces permitted by new 
technologies mean that an increasing number of emplo
y-ees will never see a paper notice posted at an e
mployer™s 
facility.
10 As a matter of general policy, it fo
llows that, in 
addition to physical posting, notices should be posted 

electronically, on a respondent™s intranet or internet site, 
if the respondent customarily uses such electronic pos
t-ing to commun
icate with its employees or members.  
Similarly, notices should be distributed by email if the 

respondent cu
stomarily uses email to communicate with 
7 For example, in a recent survey of nearly 900 employers in a wide 
variety of industries, email (83 percent of r
espo
ndents) and intranet (75 
percent) were the most frequently used communication methods for 
engaging employees and fostering productivity  By contrast, only 28 
percent of the survey respondents frequently used posters or flyers for 

these purposes. 
IABC R
esearch Foundation & Buck Consultants
, Employee 
Engag
ement Survey Results
 (June 2010) (available at 
www.iabc
.com/
researchfoundation
/pdf/
IABCEmployeeEngagement
Report
2010Final.pdf).
  Similarly, a recent survey of professional employer organiz
ations, 
which communicate on behalf of their clients with the clients™ emplo
y-ees, showed that 75.4 percent of the respondents u
sed either entirely 
electronic distribution of h
uman resources and benefits information or 
electronic distribution at least half of the time.  Aon Consulting, 
2010 
PEO Survey: Communicating with Worksite E
mployees,
 at 4 (available 
at 
www
.aon
.com/attachment
s/2010
_PEO
_Survey
_Final.pdf). 
 8 See 
Human Resources: Most Employers Use Intranets to D
eliver 
HR Services, Watson Wyatt Study Find
s, Daily Labor Report No. 42, at 
A-5 (March 2, 2000). The Aon Consulting survey of professional e
m-ployer organizations repor
ted that 63.8 percent of the respondents 
planned to eliminate paper based communications at some time within 
the next 5 years.  
2010 PEO Survey,
 supra at 6.
 9   
Martin H. Malin & Henry H. Perritt, Jr., 
The National Labor R
e-lations Act in Cyberspace: Union 
Organizing in Electronic Workpla
c-es, 49 U. Kan. L. Rev. 1, 3 (2000).
 10  See id. at 3 & fn. 13 (ﬁA growing number of employees teleco
m-mute or otherwise report electronically, i
nstead of reporting physically 
to a fixed location.ﬂ).
 its emplo
yees or members, and by any other electronic 
means of communication so used by the respondent.
11 Requi
ring electronic posting in these circumstances 
will im
prove the administration of the Act by ensuring 
that remedial notices are adequately commun
icated to the 
employees or members affected by the unfair labor pra
c-tices
.  The fact that a respondent customar
ily uses ele
c-tronic means of communication with its e
mployees or 
members reflects a judgment concerning the relative eff
i-cacy of the available alternatives to comm
unicate with 
the relevant audience.  The Board™s remedial n
otices are 
sufficiently important 
to be communicated in the manner 

deemed appropriate by the respondent for its own co
m-munications.  A respondent™s customary use of an ele
c-tronic means of communication also demonstrates that 
use of the same means for commun
ication of the Board™s 
notice doe
s not entail an unre
asonable burden for the 
respondent.  
 We believe that the Board™s current notice posting la
n-guage, which requires posting in ﬁconspic
uousﬂ places, 
including 
all
 places where notices to employees or me
m-bers are customarily posted, is suf
ficiently broad to e
n-compass new communication formats, including ele
c-tronic distribution of remedial notices by email and/or 
posting on an intranet or the internet if a respondent cu
s-
tomarily communicates with its e
mployees or members 
by any of those mean
s.
12  Nevertheless, to o
bviate any 
possible uncertainty about the meaning of that language, 
we shall modify the prov
ision in pertinent part to add the 
following after the sentence ending ﬁin 
all places where 

notices to e
mployees are customarily posted.ﬂ 
 In addition to physical posting of paper notices, n
otices 
shall be distributed electronically, such as by email, 
posting on an intranet or an internet site, or other ele
c-tronic means, if the Respondent customarily commun
i-cates with its employees [members] by
 such means.
 We agree with the General Counsel, the Charging Pa
r-ties, and supporting amici, that questions as to whether a 
particular type of electronic notice is appr
opriate should 
be resolved at the compliance stage.  In d
etermining, at 
the compliance st
age, whether some form of electronic 
posting is warranted, the relevant inquiry shall be whet
h-er the respondent employer customarily dissem
inates 
11 We agree with Respondent
s, supporting amici, and amicus N
a-tional Right to Work Foundation that a policy concerning communic
a-tion of remedial notices should apply equally to union and e
mployer 
respondents. The policy we announce today, by its terms, applies to all 
respondents, emp
loyer and union, without differenti
ation. 
 12 Cf. 
Bryant 
& Stratton Business Institute, 
327 NLRB 1135, 1135 
fn. 3 (1999) (finding electronic records to be encompassed by the 

Board™s traditional records 
preservation language); 
Ferguson Ele
ctric 
Co., 
335 NLRB
 142, 142 fn. 3 (2001) (same).
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 14 information to its employees via email and/or ele
ctronic 
posting.  If the respondent is a union, the inquiry s
hall be 
whether the respondent customarily disseminates info
r-mation to its members by email and/or electronic pos
t-ing.
 Addressing at the compliance stage whether a r
e-spondent customarily communicates with its emplo
yees 
or members electronically will permit
 respondents to 
present evidence about any peculiarities in their email, 
intranet, internet, or other electronic communication sy
s-
tems that would affect their ability to post remedial n
o-tices by those means.  It is also consistent with the 
Board™s current 
practice of resolving at the compliance 
stage issues regarding the location and number of paper 

postings.   See NLRB Casehandling Manual, Part III 
(Compliance Proceedings), Section 10518.2.  Accordin
g-ly, we hold that questions concerning whether a respon
d-ent customarily uses a pa
rticular electronic method in 
communicating with employees or members, whether 
ele
ctronic notice would be unduly burdensome, and other 
matters bearing on whether electronic notice is appropr
i-ate in a particular case, may be resolved
 at the compl
i-ance stage.
13  International Business Machines Corp.,
 339 NLRB 966 (2003), and 
Nordstrom, Inc.,
 347 NLRB 
294 (2006), 
are overruled
 to the extent they are inco
n-sistent with this decision.
 We adopt this approach today because we b
elieve it is 
vital
 to preserving the efficacy of 
the Board™s rem
edial 
notices as the use of electronic communications techno
l-ogy in the workplace and elsewhere prolife
rates.  This 
approach constitutes an appropriate balancing of the pa
r-
ties™ legitimate interests in light
 of tec
hnological change, 
and enables the Board to continue to protect and effe
c-tively enforce employees™ rights under the Act.  For the 
Board to ignore the revolution in communications tec
h-nology that has reshaped our economy and society would 
be to abdic
ate our responsibility to ﬁadapt the Act to 
changing patterns of indu
strial life.ﬂ
 B.  In reaching our decision, we have given careful co
n-sideration to the arguments of the parties and amici cur
i-ae.  The Respondents and supporting amici
Šjoined by 
our disse
nting colleague
Šargue that electronic pos
ting is 
an extraordinary remedy that should be compelled only 

in cases involving egregious unfair labor practices or 
recidivist violators of the Act.  
 We find no merit in these 
arguments.  U
nder our decision today,
 only respo
ndents 
that customarily communicate with employees or me
m-13 See 
Endicott Interconnect Technologies, Inc., 
345 NLRB 448, 448 
fn. 2 (2005), enf. denied 453 F.3d 532 (D.C. Cir. 2006). Parties may 
also resolve the issue at the merits stage.  
 bers by electronic means will be required to post remed
i-al notices electronically.  Accordingly, our decision does 
not impose extraordinary or onerous burdens on r
e-spondents.  Indeed, resp
ondents who customarily co
m-municate with e
mployees or members electronically have 
chosen to do so because it is the most efficient and cost 
effective way to disseminate important inform
ation.
14    Cases cited by the Respondents and supporting amici 
are not 
to the contrary.  They hold that direct distribution 
of notices to individual employees by tr
aditional mail 
and companywide distribution are extraordinary rem
e-dies.
15  We are not persuaded, ho
wever, that electronic 
distribution is equivalent to traditional 
mail, compan
y-wide distribution, or other e
xtraordinary notice remedies.  
By definition, in a co
mpany or union for which some 
form of electronic communication is customary, comm
u-nication of a n
otice by that electronic means would be 
customary, not extraordi
nary. Moreover, distributing a 
notice electronically more closely rese
mbles posting a 
notice on a paper bulletin board than traditional mail or 
companywide distribution.  Most electronic communic
a-tion systems will permit respondents to post or upload a 
sin
gle file containing the notice, similar to posting a si
n-gle hard copy on a bulletin board, and most intranet and 
internet systems used for internal organizational comm
u-nication will accommodate access limitations for user 
groups defined by the organization
.  Similarly, most 
email systems will permit respondents to send a single 
message to the employees or members a
ffected by the 
unfair labor practices found, and to limit the scope of 
distribution to that group of ind
ividuals.  We emphasize 
that it is not ou
r intention to broaden the scope of the 
standard notice posting remedy.  Rather, electronic n
o-tices will have the same scope as notices posted by trad
i-tional means; that is, distribution will be limited, to the 
14  The Respondents and supporting amici also
 argue that 
it should 
remain the General Counsel™s burden of proof to establish the pr
opriety 
of such a remedy in each case.   As explained above, the bu
rden of 
establishing whether electronic notice of any particular type should or 
should not be required 
appropriately rests with the respo
ndent because 
of its knowledge of its own communication pra
ctices and systems and 
its possession of the evidence concerning those facts.
 15 See, e.g., 
First Legal Support Services, LLC
, 342 NLRB 350, 350 
fn. 6 (2002) (speci
al notice remedies, such as reading or mailing the 
notice to employees, are appropriate only in extraordinary circumstan
c-es where traditional posting is insufficient to dissipate the effects of the 
unfair labor practices found); 
Carbonex Coal,
 262 NLRB 130
6, 1306 
(1982) (same); 
Control Services, Inc
., 314 NLRB 421, 421
Œ422 (1994) 
(companywide notice posting is warranted in extraordinary circu
m-stances, such as where the unfair labor practices were committed on a 

companywide basis); 
Beverly Health & Reh
abilit
ation Services, 
339 
NLRB 1243, 1234
Œ1244 (2003) (same); 
Fieldcrest Cannon, Inc.,
 318 
NLRB 470, 473 (1995) (same), enfd. in relevant part 97 F.3d 65 (4th 
Cir. 1996).
                                                                                                                        J. PICINI FLOORING
 15 extent practicable, to the 
location(s) where 
the unfair 
labor practices o
ccurred
.  Respondent Arkema and amicus Texas Ass
ociation of 
Business contend that, as a practical matter, it will be 
impossible to limit the scope of electronic notices to the 

affected facilities or locations, because of the eas
e with 
which such notices can be forwarded and di
sseminated.  
They further contend that such notices can be tampered 

with and altered as a tool to disrupt or defame respon
d-ents.  Along the same lines, our dissenting colleague 

points out that respondents ar
e required to sign remedial 
notices, and he cautions that respo
ndents will ﬁlose[] 
dominionﬂ over such notices (and their signature) if they 

are posted electronically.  
 In reality, h
owever, respondents have never had d
o-minion over Board
-ordered remedial n
otices.  Rem
edial 
notices in Board proceedings are matters of public re
c-ord.  Hard copies, albeit unsigned, have long been avai
l-able through the Board™s bound volumes.  Ele
ctronic 
copies, also unsigned, have been available to the public 

since the inception
 of the internet through legal search 
engines and more recently the Board™s website.  Signed 
copies, moreover, are routinely provided to charging 

parties upon request.  See NLRB Caseha
ndling Manual, 
Part III (Compliance Proceedings), Section 
10518.4. 
No-tices bearing the respondent™s sign
ature could easily be 
scanned, altered, forwarded, or distri
buted by charging 
parties.  
Yet, despite the fact that rem
edial notices have 
long been in the public domain, respondents and suppor
t-ing amici have cited no examples
 of improper use or di
s-
semination.  We see no reason to speculate that such i
m-proper use or dissem
ination will increase as a result of 
electronic posting.  We will not, however, require a fa
c-simile signature for notices posted or distributed by ele
c-tronic 
means; an indication that the notice has been duly 
signed, such as ﬁs/ﬂ and the name of the signing indivi
d-ual, will su
ffice for this purpose.
 The Charging Parties contend that the Board should 
require respondent employers to allow employees to read 

ele
ctr
onic notices on paid work
time.  They also urge the 
Board to expressly forbid respondents from monitoring 

which employees open and read electronic notices and 

from taking adverse action against employees who fo
r-ward, print, or download notices.  The Char
ging Parties 
additionally urge the Board to require posting via email 

at least once per month during the posting p
eriod and to 
require posting for a period equal to the nu
mber of days 
that have elapsed from the first violation to the date of 

notice posting.  
We decline to adopt such rules at this 
time.  
With respect to concerns that employers may pr
o-hibit employees from reading a remedial notice on paid 
work time, monitor which employees open and read n
o-tices, and/or take adverse action against e
mployees who 
forward, print, or download notices, we ca
ution that such 
conduct may violate Section 8(a)(1) (or Section 
8(b)(1)(A) if the respondent is a union) if it tends to i
n-terfere with the exercise of Section 7 rights.  
 C. The Board™s practice is to apply new poli
cies and 
standards retroactively ﬁto all pending cases in wha
tever 
stage,ﬂ 
SNE Enterprises, 
344 NLRB 673, 673 (2005) 
(quoting 
Deluxe Metal Furniture Co
., 121 NLRB 995, 
1006Œ1007 (1958)), unless application in a partic
ular 
case would work a ﬁmanifest injust
ice.ﬂ Id. In determi
n-ing whether retroactive application of the remedial policy 
we announce today would be unjust, we consider ﬁthe 
reliance of the parties on preexisting law, the effect of 
retroactivity on accomplishment of the pu
rposes of the 
Act, and an
y particular injustice arising from retroactive 
application.ﬂ Id.  Because this case involves a remedial 
policy, and not a substantive rule of conduct, reliance on 
preexisting law is not an issue. Indeed, it is difficult to 
conceive of anything that any pa
rty might have done 
differently if this policy had been in effect prior to the 

events that gave rise to this case. To the e
xtent that any 
injustice might be viewed as arising from application of 

the policy in this case, it is far outweighed by the need 
for
 the policy in order to maintain the eff
icacy of the 
Board™s notice remedy.  
 We will modify the Board™s original order in this case 
in conformity with this decision.
 ORDER
 The Board™s Order, reported at 355 NLRB 
606 (2010), 
is modified as set forth below,
 and the Respondent, 
Flooring Solutions of Nevada, Inc., d/b/a FSI, Las Vegas, 
Nevada, its officers, agents, successors, and a
ssigns, shall 
take the actions specified in the O
rder as modified.
 Substitute the following for paragraph 2(b). 
 ﬁ(b) Within 14 da
ys after service by the Region, post at 
its Las Vegas, Nevada facility, copies of the a
ttached 
notice marked ﬁAppendix.ﬂ
22  Copies of the n
otice, on 
forms provided by the Regional Director for R
egion 28, 
after being signed by the Respondent™s authorized re
pre-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  
In addition to physical posting of paper 
notices, notices shall be di
strib
uted electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respo
ndent to 
ensure that
 the notices are not altered, defaced, or co
v- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 16 ered by any other material. In the event that, during the 
pendency of these proceedings, the Respondent has gone 

out of business or closed the facility involved in these 
proceedings, the Respondent shall duplica
te and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since January 30, 2007.ﬂ
  MEMBER 
HAYES
, dissenting.
 I dissent from my colleagues™ decision to e
xpand the 
Board™s trad
itional notice posting remedy to include 
ele
ctronic posting.  By their decision today, my co
l-leagues transform what has heretofore been an extraord
i-nary remedy into a routine remedy.  Further, they have 
done so without considering practical i
mplementation 
pro
blems presented by the tremendous variation in the 
types of electronic media involved. Electronic pos
ting is 
not a direct analog of physical posting. There are signif
i-cant practical differences b
etween the two, only a few of 
which are described b
elow.
 Initially, I readily acknowledge that the use of ele
c-tronic media to communicate with employees in the 
modern workplace is common.  I also note that many 
Federal agencies require or permit employers to use ele
c-tronic media when giving employees periodic n
otice of 
statutory rights.  On the other hand, I note that neither the 
General Counsel nor the majority refers to any Federal 
agency or court that regularly require the use of electro
n-ic communications 
as a remedial ma
tter.
  At present, once a respondent pos
ts remedial notices in 
the appropriate physical locations its posting co
mpliance 
obligation is complete. Electronic posting, however, e
n-visions a respondent being required to do more than this 

to effectuate compliance. Thus, a r
espondent would not 
only be 
required to ﬁpostﬂ the n
otice on its intranet site, it 
presumably would face the additional obligation of 

communicating individually with emplo
yees via email to 
advise them of the posting on the intranet, or, in the a
l-ternative, of adding the posting as an
 attachment to an 
email. Aside from the merits of such individualized not
i-
fications and ﬁinvitations,ﬂ such a r
equirement is clearly 
beyond the current physical posting requirement; and, 

shares much in common with what are now considered to 

be ﬁspecialﬂ or
 ﬁenhancedﬂ notice mailing remedies. 
Thus, electronic posting would arguably require routin
e-ly impo
sing what has been heretofore considered to be a 
special remedy.
1 1 The majority opinion equates the traditional notion of ﬁwhere n
o-
tices are customarily posted,ﬂ with the notion of ﬁhow employers cu
s-tomarily communicate with e
mployees.ﬂ Those two things are not the 
same
Šif they were, reading the notice would be required in every case 
because the 
most 
customary means of communication i
s oral.  Howe
v-
er, under Board precedent a remedial notice reading requirement has 
In addition, as a practical matter, a physical posting is 
designed to be viewed principally
 by emplo
yees at the 
location(s) where the unfair labor practices o
ccurred. 
Thus, for example, a respondent that operates multiple 
sites is not typically required to post at sites other than 

where unfair practices took place.  Indeed, this kind of 
posting 
is a ﬁspecialﬂ remedy, and reserved for use only 
in the instance of more egregious and pe
rvasive unfair 
labor practices. Unless a respondent™s intranet is capable 
of limiting informational access and notification to select 
sites (a capability unclear as a 
general proposition) ele
c-tronic posting would entail a posting obligation far 
broader than current practice and much more in line with 
current special remedies.  Li
miting intranet access to the 
notice by way of a link sent to certain individuals and/or 
loc
ations (if possible) creates an additional burden on a 
respondent™s info
rmation technology personnel that goes 
far beyond what is required by the simple posting of a 
hard copy notice
 Moreover, under current procedures, a respondent r
e-tains physical control
 over the posting which it has ex
e-cuted. That is simply not true once an executed copy of 

the document is electronically ﬁposted.ﬂ As a practical 

matter, the respondent loses dominion over such doc
u-ment which bears its signature. Once in c
yberspace, the 
official Board notice is at much greater risk of being 
anonymously altered and broadly distributed to none
m-ployees, customers, stockholders, or competitors, or, in 

the case of union respondents to rival unions, and pote
n-tial members, perverting the remedial 
purposes of the 
Act, and, become punitive.
 It is unclear whether electronic posting requir
ements 
would include posting on internet or social ne
tworking 
sites for respondents who routinely use such means of 
communication.  If so, and that is what some amici
 have 
requested, that would be the equivalent of requi
ring a 
respondent to publish a notice in a newsp
aper, heretofore 
an extraordinary and extremely rare re
medy. 
 Furthermore, electronic posting imposes these add
i-tional obligations and sanctions only on r
espondents that 
happen to use compliant electronic media to commun
i-cate with employees about work matters.  A r
espondent 
employer without such systems would avoid these e
n-hanced posting remedies simply by happe
nstance.  In an 
extreme example, one responden
t could remedy a single 
8(a)(1) interrogation finding by pos
ting a notice at its 
time clock, while another respondent would have to re
m-edy the same violation by additionally pos
ting the notice 
on a nationwide intranet, with accompanying email.  Fu
r-been and continues to be a sp
ecial remedy reserved for egregious unfair 
labor practices.
                                                                                                                                                          J. PICINI FLOORING
 17 ther, wh
ile we lack factual information on the point, it 
seems quite possible that fewer respondent unions than 
respondent employers use electronic means of commun
i-cating with their members and employees affected by 

union unfair labor practices.  There may be inst
ances 
where the ability to communicate electronically is rel
e-vant to remedial action, but such ability should not, as a 

general proposition, be a basis for the arbitrary impos
i-tion of more onerous posting obligations on one set of 
respondents as opposed to
 others.
 Finally, in my view, the details of electronic posting 
should not be deferred to the compliance process for d
e-termination on a case
-by-case basis. Doing so i
nvites 
more litigation and will serve to widen the temporal gap 
between a merit determinat
ion and the co
mmencement of 
remediation.  Moreover, by failing to specify how the 
new remedial posting requirement will be i
mplemented 
for any of the myriad and varied methods of electronic 
communication with employees, the majority unnece
s-
sarily complicat
es the relative tasks of the General Cou
n-sel and administrative law judges in defining what a pa
r-ticular respondent™s remedial obl
igations should be. 
 In sum, for all the reasons discussed above, I would 
not broaden the Board™s traditional notice posting r
eme-dy to include routine electronic posting.   I note that I 
would not oppose amending the traditional hard copy 

notice to include a link to the Board™s official website 
where employees could read not only the notice, but the 
decision itself, from any loca
tion.
  